          Case 1:18-cr-00767-VM Document 161
                                         158 Filed 09/17/20
                                                   09/15/20 Page 1 of 1

                                                                  DLA Piper LLP (US)
                                                                  1251 Avenue of the Americas, 27th Floor
                                                                  New York, New York 10020-1104
                                                                  www.dlapiper.com

                                                                  Jessica Ann Masella
                                                                  jessica.masella@dlapiper.com
                                                                  T 212.335.4829


September 15, 2020
VIA ECF & EMAIL

Hon. Victor Marrero
United States District Court
Southern District of New York
500 Pearl Street                                                           9/17/2020
New York, New York 10007

Re:    United States v. Gzimi Bojkovic, 18-CR-00767 (VM-2)

Dear Judge Marrero:

I represent Gzimi Bojkovic in the above-referenced case, and I am writing to respectfully request
that the Court adjourn the sentencing hearing, currently scheduled for September 18, 2020, to a
new date in approximately four weeks. The reason for the requested adjournment is because the
Probation Department recently issued a revised Pre-Sentence Investigation Report (“PSR”) for Mr.
Bojkovic, and more time is needed to prepare our written sentencing submission taking into
account the information contained in the revised PSR. The Government consents to the requested
adjournment.

In addition, Mr. Bojkovic anticipates that he will request that the Court proceed with his sentencing
remotely by videoconference or teleconference, and we will make that request in a written letter
no later than September 22, 2020. The Government anticipates that it will respond with a request
that the sentencing be held at a time when it can be conducted in person, and the Government will
make that request in a written letter no later than September 25, 2020.

Thank you for your time and attention to this matter.

Respectfully submitted,
                                                              The sentencing shall be scheduled
DLA Piper LLP (US)                  for Thursday October 15, 2020 at 12:00 p.m.



Jessica Ann Masella
Counsel for Gzimi Bojkovic

                                        9/17/2020
